DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including in the “group of settings” a condition or capability to “enter settings for a group of IP address changes”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim recites restrictions to address changes but include making address changes through the “interface”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective instruments" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the respective instruments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "coupled instrument" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the coupled instruments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the coupled instruments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the coupled instruments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 15 recites the limitation "the respective instruments" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface is configured to” in claim 6. Also “the coupled instruments and measurement sites are configured to” in claims 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Cella et al., US 10,712,738 B2 (hereafter referred to as Cella).
Regarding claim 1, Cella teaches a measurement cloud system (column 413, lines 41-45; “In embodiments, the data collection system node may be on a machine, on a data collector (or a group of them), in a network infrastructure (enterprise or other), or in the cloud.  In embodiments, there may be distributed neurons across nodes (e.g., machine, data collector, network, cloud).”) for coupling measurement device (column 57, lines 33-47; “… sensors may be devices that may be used to detect or respond to some type of input from a physical environment, such as an electrical, heat, or optical signal.”) settings across multiple instruments and/or measurement sites (column 286, lines 54-67; column 287, lines 1-2); “Data collection bands, or smart bands, may be of or may be configured to encompass one or more sensors or sensor data (including groups of sensors and combined signals) from one or more pieces of equipment/components, areas of an installation, disparate but interconnected areas of an installation (e.g., a machine assembly line and a boiler room used to power the line), or locations (e.g., a building in Cambridge and a building in Boston).”), the measurement cloud system comprising: 
said multiple instruments and/or measurement sites (column 286, lines 54-67; column 287, lines 1-2); “Data collection bands, or smart bands, may be of or may be configured to encompass one or more sensors or sensor data (including groups of sensors and combined signals) from one or more pieces of equipment/components, areas of an installation, disparate but interconnected areas of an installation (e.g., a machine assembly line and a boiler room used to power the line), or locations (e.g., a building in Cambridge and a building in Boston).”), 
defined (column 27, lines 63-67; column 28, lines 1-7; “In embodiments, a GUI is created so any general user can populate the information itself with simple templates. … [U]sers can develop their own templates for future ease of use and to institutionalize the knowledge. When the user has entered all of the user's information and connected all of the user's sensors, the user can then start the system acquiring data.” Column 140, lines 32-36; “In embodiments, the template may identify sensors to activate, data from the sensors to collect, duration of collection or quantity of data to be collected, destination (e.g., memory structure) to store the collected data, and the like.” Column 356, lines 18-25; “In embodiments, a system for data collection in an industrial environment may include an expert system graphical user interface in which a user may, by interacting with a graphical user interface element, identify a set of sensors among a larger set of available sensors for collection by a data collector. The user interface may include views of available data collectors, their capabilities, one or more corresponding smart bands, and the like.” Also see column 358, lines 14-21; “In embodiments, in response to selection of a component part of an industrial machine depicted in the user interface, sensors associated with smart band data collection for the component part may be highlighted so that the user may select one or more of the sensors. User selection in this context may comprise a verification of an automatic selection of sensors, or manually identifying sensors to include in the smart band sensor group.”), 
wherein groups of settings comprise defined offsets for specific settings (Cella provides a system for including offsets in the sensor configuration. See column 2, lines 59-61; “…previously known industrial systems do not integrate data from offset systems into the 
Claim 15 is method similar to claim 1 above. Claim 15 is rejected on the same rationale as claim 1, above.
Regarding dependent claim 2, Cella teaches the measurement cloud system according to claim 1, teaches wherein the respective instruments and measurement sites being part of the coupling are defined by a user (column 356, lines 31-38; “In embodiments, a system for data collection in an industrial environment may include an expert system graphical user interface in which a user may, by interacting with a graphical user interface element, select a component of an industrial machine displayed in the graphical user interface for data collection, view a set of sensors that are available to provide data about the industrial machine, and select a subset of sensors for data collection.” Also see column 361, lines 1-8; “A user may select one or more of these components in the user interface for configuring a system for smart band data collection.”). 
Regarding dependent claim 3, Cella teaches the measurement cloud system according to claim 1, wherein the interface comprises at least one of a controller, a management software (column 503, lines 35-38; “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware.”).

Regarding dependent claim 5, Cella teaches the measurement cloud system according to claim 1, wherein the interface is configured to receive a changed setting (column 356, lines 10-14; “In embodiments, a system for data collection in an industrial environment may include an expert system graphical user interface in which a user may, by interacting with a graphical user interface element, set a parameter of a data collection band for collection by a data collector.” ).
Regarding dependent claim 6, Cella teaches the measurement cloud system according claim 5, wherein the interface is configured to send instructions to each coupled instrument and/or measurement site to take a respective new setting (column 356, lines 14-20; “The user 
Regarding dependent claim 7, Cella teaches the measurement cloud system according to claim 1, wherein the coupled instruments and measurement sites are configured to receive and implement a setting change (column 140, lines 32-36; “In embodiments, the template may identify sensors to activate, data from the sensors to collect, duration of collection or quantity of data 35 to be collected, destination (e.g., memory structure) to store the collected data, and the like.” See also column 141, lines 11-31; “In embodiments, a system for data collection that applies smart band data collection templates may be applied to an industrial environment, such as ball screw actuators in an automated production environment… A plurality of sensors may be configured to collect data such as screw torque, screw direction, screw speed, screw step, screw home detection, 30 and the like.”).
Regarding dependent claim 9, Cella teaches the measurement cloud system according to claim 1, wherein the coupled instruments and measurement sites are configured to send a response to a respective cloud stating a certain status (column 4, lines 28-30; “… and 
Regarding dependent claim 10, Cella teaches the measurement cloud system according to claim 9, wherein the certain status comprises at least one of an okay, a not-okay, an acknowledgment, or a non-acknowledgment (When the sensor status is failure, the sensor status is equivalent to a not okay when the status. Column 172, lines 3-10; “In embodiments, the monitoring application 8150 may include a remote learning circuit structured to analyze sensor status data ( e.g., sensor overload or sensor failure) together with data from other sensors, failure data on components being monitored, equipment being monitored, output being produced, and the like.”).
Regarding dependent claim 11, Cella teaches the measurement cloud system according to claim 1, wherein groups of settings to be coupled are defined such that not all settings are propagated (column 140, lines 32-36; “In embodiments, the template may identify sensors to activate, data from the sensors to collect, duration of collection or quantity of data 35 to be collected, destination (e.g., memory structure) to store the collected data, and the like.” The settings of the smart band collection are configurable and specific settings to specific sensors.).
Regarding dependent claim 14, Cella teaches the measurement cloud system according claim 1, wherein the defined offsets comprise at least a frequency offset (The offset .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of  Estes, US 2020/0120160 A1 (hereafter referred to as Estes).
Regarding dependent claim 8, Cella does not specifically teach the measurement cloud system according to claim 1, wherein the coupled instruments and measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change.  Estes teaches the measurement cloud system according to claim 1, wherein the coupled instruments and measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change (p. 24; “For example, the group management service may determine a credential and/or a permission of the user accessing the user interface and the user interface may present a list of virtual groups associated with the user based on the credential and/or permission.  The .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of Kowaza, US 2019/0373062 A1 (hereafter referred to as Kowaza).
Regarding dependent claim 12, Cella teaches the measurement cloud system according to claim 1, as cited above. Cella does not specifically teach wherein internet protocol address changes are not propagated across the respective cloud. However, in the same field of endeavor Kowaza teaches wherein internet protocol address changes are not propagated across the respective cloud (The measurement devices are assigned private IP addresses but are accessed through the public address associated with the ISP, paragraphs 53, 55, 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cella to substitute not propagated IP address changes from Kowaza for the address from Cella to reduce difficulty associated with accessing the measurement devices because no need to wait for propagation of IP address changes (Kowaza, paragraph 11).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see the attached PTO892 for references teaching cloud based management of measurement instruments. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Patrice L Winder/Primary Examiner, Art Unit 2452